                                                 Notice Recipients
District/Off: 0971−4                   User: dsondheim                     Date Created: 9/9/2020
Case: 19−40887                         Form ID: pdfeoc                     Total: 1


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Mae Eddie Phillips     5273 Locksley Avenue       Oakland, CA 94618
                                                                                                    TOTAL: 1




       Case: 19-40887         Doc# 144-1        Filed: 09/09/20        Entered: 09/09/20 20:01:00    Page 1
                                                         of 1
